Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Applicant’s Amendment to the Claims filed on 09/20/2021 is entered.
	The Applicant’s Amendment to the Claims filed on 10/19/2021 is entered.
	The Applicant’s Amendment to the Specification filed on 09/20/2021 is entered.
The Applicant’s Amendment to the Abstract filed on 09/20/2021 is entered.
Claims 1-26, 48, 50, 51, and 66 are pending.
Claims 25-26, 48, and 50-51 were previously withdrawn.
Claims 1-26, 48, 50, 51, and 66 are fully examined.
Priority
This US 16/864,982 filed on 05/01/2020 is a CON of PCT/CN2020/077211 filed on 02/28/2020.
Election/Restrictions
Claims 1-24 and 66 are allowable. The restriction requirement as set forth in the Office action mailed on 07/08/2020 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn.  Withdrawn species and invention groups are REJOINED and fully examined.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Amendment
Following Examiner’s Amendment herein, all objections and rejections made in the previous office action are withdrawn in view of the Applicant’s Amendment to the Claims filed on 10/19/2021, the Applicant’s Amendment to the Specification filed on 09/20/2021 and the Examiner’s Amendment in this office action (below).
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Yu Lu on 11/04/2021.

The application has been amended as follows: 

In claim 1 (part 2): 
(2)       a CRISPR-associated protein (Cas) having: 
 a) the amino acid sequence of any one of SEQ ID Nos: 2-7[[,]]; 
 b) an amino acid sequence at least about 90% identical to the amino acid sequence of any one of SEQ ID Nos: 2-7[[,]]; or 
c)  a functional fragment of the amino acid sequence of any one of SEQ ID Nos: 2-7, wherein the functional fragment is at least 50% identical to any one of SEQ ID Nos: 2-7[[;]] ,
wherein the 
a) the amino acid sequence of any one of SEQ ID Nos: 2-7; 
 b) an amino acid sequence at least about 90% identical to the amino acid sequence of any one of SEQ ID Nos: 2-7; and 
c)  a functional fragment of the amino acid sequence of any one of SEQ ID Nos: 2-7, wherein the functional fragment is at least 50% identical to any one of SEQ ID Nos: 2-7,
are capable of (i) binding to the RNA guide sequence and (ii) targeting the target RNA,
with the proviso that the spacer sequence is not 100% complementary to a naturally-occurring bacteriophage nucleic acid when the complex comprises the amino acid sequence of any one of SEQ ID Nos: 2-7.

In claim 17: …The CRISPR-Cas complex of claim 16, wherein the adenosine deaminase is adenosine deaminase acting on RNA 2 (ADAR2) and wherein the ADAR2 has an E488Q/T375G double mutation….

Rewrite claim 20 as follows:
The CRISPR-Cas complex of claim 1, wherein 
a) the amino acid sequence of any one of SEQ ID Nos: 2-7; 

c)  a functional fragment of the amino acid sequence of any one of SEQ ID Nos: 2-7, wherein the functional fragment is at least 50% identical to any one of SEQ ID Nos: 2-7, 
is fused to a nuclear localization signal (NLS) sequence or a nuclear export signal (NES).

Rewrite claim 25 as follows: 
A fusion protein, comprising 
a CRISPR-associated protein (Cas) having: 
 a) the amino acid sequence of any one of SEQ ID Nos: 2-7; 
 b) an amino acid sequence at least about 90% identical to the amino acid sequence of any one of SEQ ID Nos: 2-7; or 
c)  a functional fragment of the amino acid sequence of any one of SEQ ID Nos: 2-7, wherein the functional fragment is at least 50% identical to any one of SEQ ID Nos: 2-7, and 
(2) a heterologous functional domain. 

In claim 26: The fusion protein of claim 25, wherein the heterologous functional domain comprises: a nuclear localization signal (NLS), a reporter protein, [[or]] a detection label, a localization signal, a protein targeting moiety, a DNA binding domain, an epitope tag, a transcription activation domain, a transcription inhibition domain, a ligase or an RNA ligase, or any combination thereof.

In claim 48: 
…wherein the Cas having: 
 a) the amino acid sequence of any one of SEQ ID Nos: 2-7[[,]]; 
 b) an amino acid sequence at least about 90% identical to the amino acid sequence of any one of SEQ ID Nos: 2-7[[,]]; or 
 c) a functional fragment of the amino acid sequence of any one of SEQ ID Nos: 2-7, wherein the functional fragment is at least 50% identical to any one of SEQ ID Nos: 2-7[[;]] ,
associates with the RNA guide sequence to form the complex; wherein the complex binds to the target RNA; and wherein upon binding of the complex to the target RNA, 
a) the amino acid sequence of any one of SEQ ID Nos: 2-7; 
 b) an amino acid sequence at least about 90% identical to the amino acid sequence of any one of SEQ ID Nos: 2-7; and 
c)  a functional fragment of the amino acid sequence of any one of SEQ ID Nos: 2-7, wherein the functional fragment is at least 50% identical to any one of SEQ ID Nos: 2-7,
modifies the target RNA.

In claim 66, line 1:     An isolated eukaryotic cell comprising…
In claim 66 (part 2): …..a CRISPR-associated protein (Cas) having: 
 a)  the amino acid sequence of any one of SEQ ID Nos: 2-7[[,]]; 
 b)  an amino acid sequence at least about 90% identical to the amino acid sequence of any one of SEQ ID Nos: 2-7[[,]]; or 
 c)  a functional fragment of the amino acid sequence of any one of SEQ ID Nos: 2-7, wherein the functional fragment is at least 50% identical to any one of SEQ ID Nos: 2-7[[;]] ,
wherein the 
a) the amino acid sequence of any one of SEQ ID Nos: 2-7; 
 b) an amino acid sequence at least about 90% identical to the amino acid sequence of any one of SEQ ID Nos: 2-7; and 
c)  a functional fragment of the amino acid sequence of any one of SEQ ID Nos: 2-7, wherein the functional fragment is at least 50% identical to any one of SEQ ID Nos: 2-7,
are capable of (i) binding to the RNA guide sequence and (ii) targeting the target RNA.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest a CRISPR-Cas complex, comprising:
(1)   an RNA guide sequence comprising a spacer sequence capable of hybridizing to a target RNA, and a direct repeat (DR) sequence 3’ to the spacer sequence; and,
(2)       a CRISPR-associated protein (Cas) having: 
 a) the amino acid sequence of any one of SEQ ID Nos: 2-7; 
 b) an amino acid sequence at least about 90% identical to the amino acid sequence of any one of SEQ ID Nos: 2-7; or 
c)  a functional fragment of the amino acid sequence of any one of SEQ ID Nos: 2-7, wherein the functional fragment is at least 50% identical to any one of SEQ ID Nos: 2-7,
wherein the Cas, the amino acid sequence at least about 90% identical to the amino acid sequence of any one of SEO 1D NOs: 2-7, and the functional fragment are capable of (i) binding to the RNA guide sequence and (ii) targeting the target RNA with the proviso that the spacer sequence is not 100% complementary to a naturally-occurring bacteriophage nucleic acid when the complex comprises the amino acid sequence of any one of SEQ ID Nos: 2-7.
Further, the prior art does not teach or fairly suggest a fusion protein, comprising 
a CRISPR-associated protein (Cas) having: 
 a) the amino acid sequence of any one of SEQ ID Nos: 2-7; 
; or 
c)  a functional fragment of the amino acid sequence of any one of SEQ ID Nos: 2-7, wherein the functional fragment is at least 50% identical to any one of SEQ ID Nos: 2-7, and 
(2) a heterologous functional domain. 
The closest art is the inventors’ own work entitled “Novel miniature CRISPR–Cas13 systems from uncultivated microbes effective in degrading SARS-CoV-2 sequences and influenza viruses” (Research Square) published on May 21, 2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-26, 48, 50, 51, and 66 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. HIBBERT
Primary Examiner
Art Unit 1658



/CATHERINE S HIBBERT/           Primary Examiner, Art Unit 1658